Citation Nr: 0400122	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-09 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to August 15, 2002, 
for the award of a 100 percent schedular disability 
evaluation for the veteran's post-traumatic stress disorder 
and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from January 1941 to September 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which 
recharacterized the veteran's service-connected psychiatric 
disability as post-traumatic stress disorder (PTSD); assigned 
a 50 percent evaluation for that disability; and effectuated 
the award as of August 29, 2002.  In March 2003, the RO, in 
pertinent part, recharacterized the veteran's psychiatric 
disability as PTSD and a major depressive disorder; assigned 
a 100 schedular evaluation for those disabilities; and 
effectuated the award as of August 15, 2002.  In December 
2003, the veteran submitted a Motion to Advance on the 
Docket.  In December 2003, the Board granted the veteran's 
motion.  The veteran has been represented throughout this 
appeal by the Veterans of Foreign Wars of the United States.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

Initially, the Board observes that the September 2002 
Veterans Claims Assistance Act of 2000 (VCAA) notice issued 
to the veteran erroneously discusses only the evidence 
required to support a claim for service connection and does 
not provide information as to the evidence needed for a claim 
for an earlier effective date for the award of an increased 
evaluation for the veteran's psychiatric disability.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The provisions of 38 C.F.R. § 3.157 (2003) direct that the 
date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established.  In an 
April 2003 written statement, the veteran's daughter advanced 
that the veteran "periodically came to the VA over the years 
for treatment."  The most recent VA clinical documentation 
of record is dated in 1960.  In reviewing a similar factual 
scenario, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Therefore, the Board finds that action should be taken to 
obtain clinical documentation associated with the veteran's 
VA psychiatric treatment after 1960, if any.  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran 
after 1960 be forwarded for incorporation 
into the record.  

3.  The RO should then readjudicate the 
issue of the veteran's entitlement to an 
effective date prior to August 15, 2002, 
for the award of a 100 percent schedular 
evaluation for his PTSD and major 
depressive disorder with express 
consideration of the provisions of 38 
C.F.R. § 3.157 (2003).  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


